Name: Commission Decision (EU) 2019/418 of 13 March 2019 amending Decisions (EU) 2017/1214, (EU) 2017/1215, (EU) 2017/1216, (EU) 2017/1217, (EU) 2017/1218 and (EU) 2017/1219 (notified under document C(2019) 1851) (Text with EEA relevance.)
 Type: Decision
 Subject Matter: marketing;  technology and technical regulations;  chemistry;  consumption;  environmental policy
 Date Published: 2019-03-15

 15.3.2019 EN Official Journal of the European Union L 73/188 COMMISSION DECISION (EU) 2019/418 of 13 March 2019 amending Decisions (EU) 2017/1214, (EU) 2017/1215, (EU) 2017/1216, (EU) 2017/1217, (EU) 2017/1218 and (EU) 2017/1219 (notified under document C(2019) 1851) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) Under Regulation (EC) No 66/2010, the EU Ecolabel may be awarded to products with a reduced environmental impact during their entire life cycle. Specific EU Ecolabel criteria are to be established for each product group. (2) Commission Decisions (EU) 2017/1214 (2), (EU) 2017/1215 (3), (EU) 2017/1216 (4), (EU) 2017/1217 (5), (EU) 2017/1218 (6) and (EU) 2017/1219 (7) establish the criteria and related assessment and verifications requirements for, respectively, hand dishwashing detergents, industrial and institutional dishwasher detergents, dishwasher detergents, hard surface cleaning products, laundry detergents, and industrial and institutional laundry detergents. (3) A number of national competent bodies that award the EU Ecolabel have informed the Commission of difficulties in implementing some of the criteria established by those Decisions. In particular, substances present as impurities in some ingredients (for example, phosphates) are required under the criteria to be excluded from the final detergent product, regardless of their concentration, but it is not technically feasible at present to remove those impurities. (4) The Decisions listed in recital 2 repealed and replaced previous Commission Decisions in the same field. Under the previous Decisions, impurities and by-products were required to comply with the criteria only if they were present in concentrations at or above 0,010 % by weight of final formulation. The Commission has carried out an assessment and concluded that, in line with the previous Decisions, a minimum concentration threshold of 0,010 % by weight of final formulation should be established, for both by-products and impurities from raw materials, for the purposes of compliance with each of the criteria in the Decisions listed in recital 2. (5) Decision (EU) 2017/1217 repealed and replaced Commission Decision 2011/383/EU (8) for the product group All-purpose cleaners and sanitary cleaners. A transitional period of 18 months was laid down in Decision (EU) 2017/1217 so that producers of products awarded the EU Ecolabel on the basis of the criteria set out in Decision 2011/383/EU would have sufficient time to adapt their products to comply with the revised criteria set out in Decision (EU) 2017/1217. That transitional period expires on 26 December 2018. A number of national competent bodies have informed the Commission of the need to prolong the transitional period by six months due to the large volume of applications for renewal of contracts granting the EU Ecolabel. The Commission has carried out an assessment and confirmed the need, exceptionally in this case, to extend the transitional period by six months. (6) Decisions (EU) 2017/1218 and (EU) 2017/1219 each include a derogation granted under Article 6(7) of Regulation (EC) No 66/2010 for Ã µ-phthalimido-peroxy-hexanoic acid (PAP) when classified as hazardous to the aquatic environment: Acute Hazard, Category 1 (H400) or as hazardous to the aquatic environment: Chronic Hazard, Category 3 (H412) up to a maximum concentration of 0,6 g/kg of laundry. Those derogations were granted because it was recognised that PAP had an important function as a bleaching agent in detergents covered by those Decisions and because it underwent a high level of degradation during the wash process. (7) During the wash process PAP degrades into Ã µ-phthalimido hexanoic acid (PAC). This substance is non-peroxidic, readily biodegradable and not hazardous to the environment. As PAP quickly degrades to PAC and never reaches the discharged water, it is more appropriate to use the degradation factors of PAC for PAP when calculating the critical dilution volume of the product. A similar approach has already been used in Decision (EU) 2017/1219 where separate rules have been applied for the calculation of the critical dilution volume for the substance hydrogen peroxide, which degrades to peracetic acid during the wash process. Decision (EU) 2017/1219 should therefore be amended to apply separate rules for calculating the critical dilution volume for PAP by using the degradation values of PAC. (8) PAP is mainly used as a bleaching agent in professional multi-component laundry detergents, not in domestic laundry detergents. The current derogation for PAP in Decision (EU) 2017/1218 is therefore unnecessary and should be removed. (9) For the sake of clarity, in the Annex to Decision (EU) 2017/1218, Table 3 should be amended to add a column showing the substance's classification according to Regulation (EC) No 1272/2008. (10) Decisions (EU) 2017/1214, (EU) 2017/1215, (EU) 2017/1216, (EU) 2017/1217, (EU) 2017/1218 and (EU) 2017/1219 should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision (EU) 2017/1214, in the section headed Assessment and Verification, in point (b) (Measurement thresholds), in Table 1, the asterisk note (*) is replaced by the following: (*) no limit  means: regardless of the concentration (analytical limit of detection) for all ingoing substances with the exception of by-products and impurities from raw materials, which can be present up to a concentration of 0,010 % by weight in the final formulation;. Article 2 In the Annex to Decision (EU) 2017/1215, in the section headed Assessment and Verification, in point (b) (Measurement thresholds), in Table 1, the asterisk note (*) is replaced by the following: (*) no limit  means: regardless of the concentration (analytical limit of detection) for all ingoing substances with the exception of by-products and impurities from raw materials, which can be present up to a concentration of 0,010 % by weight in the final formulation;. Article 3 In the Annex to Decision (EU) 2017/1216, in the section headed Assessment and Verification, in point (b) (Measurement thresholds), in Table 1, the asterisk note (*) is replaced by the following: (*) no limit  means: regardless of the concentration (analytical limit of detection) for all ingoing substances with the exception of by-products and impurities from raw materials, which can be present up to a concentration of 0,010 % by weight in the final formulation;. Article 4 Decision (EU) 2017/1217 is amended as follows: (a) in Article 7, paragraph 3 is replaced by the following: 3. EU Ecolabel licences awarded in accordance with the criteria set out in Decision 2011/383/EU may be used until 30 June 2019.; (b) in the Annex, in the section headed Assessment and Verification, in point (b) (Measurement thresholds), in Table 1, the asterisk note (*) is replaced by the following: (*) no limit  means: regardless of the concentration (analytical limit of detection) for all ingoing substances with the exception of by-products and impurities from raw materials, which can be present up to a concentration of 0,010 % by weight in the final formulation;. Article 5 The Annex to Decision (EU) 2017/1218 is amended as follows: (a) in the section headed Assessment and Verification, in point (b) (Measurement thresholds), in Table 1, the asterisk note (*) is replaced by the following: (*) no limit  means: regardless of the concentration (analytical limit of detection) for all ingoing substances with the exception of by-products and impurities from raw materials, which can be present up to a concentration of 0,010 % by weight in the final formulation;; (b) in Criterion 5 (Excluded and restricted substances), in point (b)(ii), Table 3 (Derogated substances) is replaced by the table set out in the Annex to this Decision. Article 6 The Annex to Decision (EU) 2017/1219 is amended as follows: (a) in Criterion 1 (Toxicity to aquatic organisms), the last paragraph is replaced by the following: Because of the degradation of certain substances in the wash process, separate rules apply to the following:  hydrogen peroxide (H2O2)  not to be included in calculation of CDV,  peracetic acid  to be included in the calculation as acetic acid ,  Ã µ-phthalimido-peroxy-hexanoic acid (PAP)  to be included in the calculation as Ã µ-phthalimido hexanoic acid (PAC). The values to be used to calculate the CDV[ chronic ] for Ã µ-phthalimido hexanoic acid (PAC) shall be as follows: DF(i) = 0,05 TF chronic(i) = 0,256 mg/l Aerobic = R Anaerobic = O;; (b) in the Annex, in the section headed Assessment and Verification, in point (b) (Measurement thresholds), in Table 1, the asterisk note (*) is replaced by the following: (*) no limit  means: regardless of the concentration (analytical limit of detection) for all ingoing substances with the exception of by-products and impurities from raw materials, which can be present up to a concentration of 0,010 % by weight in the final formulation;. Article 7 This Decision is addressed to the Member States. Done at Brussels, 13 March 2019. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision (EU) 2017/1214 of 23 June 2017 establishing the EU Ecolabel criteria for hand dishwashing detergents (OJ L 180, 12.7.2017, p. 1). (3) Commission Decision (EU) 2017/1215 of 23 June 2017 establishing the EU Ecolabel criteria for industrial and institutional dishwasher detergents (OJ L 180, 12.7.2017, p. 16). (4) Commission Decision (EU) 2017/1216 of 23 June 2017 establishing the EU Ecolabel criteria for dishwasher detergents (OJ L 180, 12.7.2017, p. 31). (5) Commission Decision (EU) 2017/1217 of 23 June 2017 establishing the EU Ecolabel criteria for hard surface cleaning products (OJ L 180, 12.7.2017, p. 45). (6) Commission Decision (EU) 2017/1218 of 23 June 2017 establishing the EU Ecolabel criteria for laundry detergents (OJ L 180, 12.7.2017, p. 63). (7) Commission Decision (EU) 2017/1219 of 23 June 2017 establishing the EU Ecolabel criteria for industrial and institutional laundry detergents (OJ L 180, 12.7.2017, p. 79). (8) Commission Decision 2011/383/EU of 28 June 2011 establishing the ecological criteria for the award of the EU Ecolabel to all-purpose cleaners and sanitary cleaners (OJ L 169, 29.6.2011, p. 52). ANNEX Substance Classification according to Regulation (EC) No 1272/2008 Hazard statement Surfactants Hazardous to the aquatic environment  Acute Hazard, Category 1 H400: Very toxic to aquatic life Hazardous to the aquatic environment  Chronic Hazard, Category 3 H412: Harmful to aquatic life with long-lasting effects Subtilisin Hazardous to the aquatic environment  Acute Hazard, Category 1 H400: Very toxic to aquatic life Hazardous to the aquatic environment  Chronic Hazard, Category 2 H411: Toxic to aquatic life with long-lasting effects Enzymes (1) Skin Sensitisation, Hazard Category 1, 1A, 1B H317: May cause allergic skin reaction Respiratory Sensitisation, Hazard Category 1, 1A, 1B H334: May cause allergy or asthma symptoms or breathing difficulties if inhaled NTA as an impurity in MGDA and GLDA (2) Carcinogenicity, Hazard Category 2 H351: Suspected of causing cancer (1) (*2) Including stabilisers and other auxiliary substances in the preparations. (2) (*3) In concentrations lower than 0,2 % in the raw material as long as the total concentration in the final product is lower than 0,10 %.